

 S2577 ENR: Justice for All Reauthorization Act of 2016
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 2577IN THE SENATE OF THE UNITED STATESAN ACTTo protect crime victims' rights, to eliminate the substantial backlog of DNA and other
			 forensic evidence samples to improve and expand the forensic science
			 testing capacity of Federal, State, and local crime laboratories, to
			 increase research and development of new testing technologies, to develop
			 new training programs regarding the collection and use of forensic
			 evidence, to provide post-conviction testing of DNA evidence to exonerate
			 the innocent, to support accreditation efforts of forensic science
			 laboratories and medical examiner offices, to address training and
			 equipment needs, to improve the performance of counsel in State capital
 cases, and for other purposes.1.Short titleThis Act may be cited as the Justice for All Reauthorization Act of 2016.2.Crime victims’ rights(a)Restitution during supervised releaseSection 3583(d) of title 18, United States Code, is amended in the first sentence by inserting , that the defendant make restitution in accordance with sections 3663 and 3663A, or any other statute authorizing a sentence of restitution, after supervision.(b)Collection of restitution from defendant’s estateSection 3613(b) of title 18, United States Code, is amended by adding at the end the following: The liability to pay restitution shall terminate on the date that is the later of 20 years from the entry of judgment or 20 years after the release from imprisonment of the person ordered to pay restitution. In the event of the death of the person ordered to pay restitution, the individual’s estate will be held responsible for any unpaid balance of the restitution amount, and the lien provided in subsection (c) of this section shall continue until the estate receives a written release of that liability..(c)Victim interpretersRule 28 of the Federal Rules of Criminal Procedure is amended in the first sentence by inserting before the period at the end the following: , including an interpreter for the victim.(d)GAO study(1)In generalNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall—(A)conduct a study to determine whether enhancing the restitution provisions under sections 3663 and 3663A of title 18, United States Code, to provide courts broader authority to award restitution for Federal offenses would be beneficial to crime victims and what other factors Congress should consider in weighing such changes; and(B)submit to Congress a report on the study conducted under subparagraph (A).(2)ContentsIn conducting the study under paragraph (1), the Comptroller General shall focus on the benefits to crime victims that would result if the restitution provisions under sections 3663 and 3663A of title 18, United States Code, were expanded—(A)to apply to victims who have suffered harm, injury, or loss that would not have occurred but for the defendant’s related conduct;(B)in the case of an offense resulting in bodily injury resulting in the victim’s death, to allow the court to use its discretion to award an appropriate sum to reflect the income lost by the victim’s surviving family members or estate as a result of the victim’s death;(C)to require that the defendant pay to the victim an amount determined by the court to restore the victim to the position he or she would have been in had the defendant not committed the offense; and(D)to require that the defendant compensate the victim for any injury, harm, or loss, including emotional distress, that occurred as a result of the offense.3.Reducing the rape kit backlog(a)In generalOf the amounts made available to the Attorney General for a DNA Analysis and capacity enhancement program and for other local, State, and Federal forensic activities under the heading State and local law enforcement under the heading Office of Justice Programs under the heading Department of Justice in fiscal years 2018, 2019, 2020, and 2021—(1)not less than 75 percent of such amounts shall be provided for grants for activities described under paragraphs (1), (2), and (3) of section 2(a) of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135(a)); and(2)not less than 5 percent of such amounts shall be provided for grants for law enforcement agencies to conduct audits of their backlogged rape kits under section 2(a)(7) of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135(a)(7)) to create and operate associated tracking systems and to prioritize testing in those cases in which the statute of limitation will soon expire.(b)Reporting(1)Report by grant recipientsWith respect to amounts made available to the Attorney General for a DNA Analysis and capacity enhancement program and for other local, State, and Federal forensic activities under the heading State and local law enforcement under the heading Office of Justice Programs under the heading Department of Justice, the Attorney General shall require recipients of the amounts to report on the effectiveness of the activities carried out using the amounts, including any information the Attorney General needs in order to submit the report required under paragraph (2).(2)Report to congressNot later than 1 month after the last day of each even-numbered fiscal year, the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that includes, for each recipient of amounts described in paragraph (1)—(A)the amounts distributed to the recipient;(B)a summary of the purposes for which the amounts were used and an evaluation of the progress of the recipient in achieving those purposes;(C)a statistical summary of the crime scene samples and arrestee or offender samples submitted to laboratories, the average time between the submission of a sample to a laboratory and the testing of the sample, and the percentage of the amounts that were paid to private laboratories; and(D)an evaluation of the effectiveness of the grant amounts in increasing capacity and reducing backlogs.4.Sexual assault nurse examinersSection 304 of the DNA Sexual Assault Justice Act of 2004 (42 U.S.C. 14136a) is amended—(1)by redesignating subsection (c) as subsection (d); and(2)by inserting after subsection (b) the following:(c)Preference(1)In generalIn reviewing applications submitted in accordance with a program authorized, in whole or in part, by this section, the Attorney General shall give preference to any eligible entity that certifies that the entity will use the grant funds to—(A)improve forensic nurse examiner programs in a rural area or for an underserved population, as those terms are defined in section 4002 of the Violence Against Women Act of 1994 (42 U.S.C. 13925);(B)engage in activities that will assist in the employment of full-time forensic nurse examiners to conduct activities under subsection (a); or(C)sustain or establish a training program for forensic nurse examiners.(2)Directive to the attorney generalNot later than the beginning of fiscal year 2018, the Attorney General shall coordinate with the Secretary of Health and Human Services to inform Federally Qualified Health Centers, Community Health Centers, hospitals, colleges and universities, and other appropriate health-related entities about the role of forensic nurses and existing resources available within the Department of Justice and the Department of Health and Human Services to train or employ forensic nurses to address the needs of communities dealing with sexual assault, domestic violence, and elder abuse. The Attorney General shall collaborate on this effort with nongovernmental organizations representing forensic nurses..5.Protecting the Violence Against Women ActSection 8(e)(1)(A) of the Prison Rape Elimination Act of 2003 (42 U.S.C. 15607(e)(1)(A)) is amended—(1)in clause (i), by striking and at the end;(2)in clause (ii), by striking the period and inserting ; and; and(3)by inserting at the end the following:(iii)the program is not administered by the Office on Violence Against Women of the Department of Justice..6.Clarification of Violence Against Women Act housing protectionsSection 41411(b)(3)(B)(ii) of the Violence Against Women Act of 1994 (42 U.S.C. 14043e–11(b)(3)(B)(ii)) is amended—(1)in the first sentence, by inserting or resident after any remaining tenant; and(2)in the second sentence, by inserting or resident after tenant each place it appears.7.Strengthening the Prison Rape Elimination ActThe Prison Rape Elimination Act of 2003 (42 U.S.C. 15601 et seq.) is amended—(1)in section 6(d)(2) (42 U.S.C. 15605(d)(2)), by striking subparagraph (A) and inserting the following:(A)(i)include the certification of the chief executive that the State receiving such grant has adopted all national prison rape standards that, as of the date on which the application was submitted, have been promulgated under this Act; or(ii)demonstrate to the Attorney General, in such manner as the Attorney General shall require, that the State receiving such grant is actively working to adopt and achieve full compliance with the national prison rape standards described in clause (i);; and(2)in section 8(e) (42 U.S.C. 15607(e))—(A)by striking paragraph (2) and inserting the following:(2)Adoption of national standards(A)In generalFor each fiscal year, any amount that a State would otherwise receive for prison purposes for that fiscal year under a grant program covered by this subsection shall be reduced by 5 percent, unless the chief executive officer of the State submits to the Attorney General proof of compliance with this Act through—(i)a certification that the State has adopted, and is in full compliance with, the national standards described in subsection (a); or(ii)an assurance that the State intends to adopt and achieve full compliance with those national standards so as to ensure that a certification under clause (i) may be submitted in future years, which includes—(I)a commitment that not less than 5 percent of such amount shall be used for this purpose; or(II)a request that the Attorney General hold 5 percent of such amount in abeyance pursuant to the requirements of subparagraph (E).(B)Rules for certification(i)In generalA chief executive officer of a State who submits a certification under this paragraph shall also provide the Attorney General with—(I)a list of the prisons under the operational control of the executive branch of the State;(II)a list of the prisons listed under subclause (I) that were audited during the most recently concluded audit year;(III)all final audit reports for prisons listed under subclause (I) that were completed during the most recently concluded audit year; and(IV)a proposed schedule for completing an audit of all the prisons listed under subclause (I) during the following 3 audit years.(ii)Audit appeal exceptionBeginning on the date that is 3 years after the date of enactment of the Justice for All Reauthorization Act of 2016, a chief executive officer of a State may submit a certification that the State is in full compliance pursuant to subparagraph (A)(i) even if a prison under the operational control of the executive branch of the State has an audit appeal pending.(C)Rules for assurances(i)In generalA chief executive officer of a State who submits an assurance under subparagraph (A)(ii) shall also provide the Attorney General with—(I)a list of the prisons under the operational control of the executive branch of the State;(II)a list of the prisons listed under subclause (I) that were audited during the most recently concluded audit year;(III)an explanation of any barriers the State faces to completing required audits;(IV)all final audit reports for prisons listed under subclause (I) that were completed during the most recently concluded audit year;(V)a proposed schedule for completing an audit of all prisons under the operational control of the executive branch of the State during the following 3 audit years; and(VI)an explanation of the State’s current degree of implementation of the national standards.(ii)Additional requirementA chief executive officer of a State who submits an assurance under subparagraph (A)(ii)(I) shall, before receiving the applicable funds described in subparagraph (A)(ii)(I), also provide the Attorney General with a proposed plan for the expenditure of the funds during the applicable grant period.(iii)Accounting of fundsA chief executive officer of a State who submits an assurance under subparagraph (A)(ii)(I) shall, in a manner consistent with the applicable grant reporting requirements, submit to the Attorney General a detailed accounting of how the funds described in subparagraph (A) were used.(D)Sunset of assurance option(i)In generalOn the date that is 3 years after the date of enactment of the Justice for All Reauthorization Act of 2016, subclause (II) of subparagraph (A)(ii) shall cease to have effect.(ii)Additional sunsetOn the date that is 6 years after the date of enactment of the Justice for All Reauthorization Act of 2016, clause (ii) of subparagraph (A) shall cease to have effect.(iii)Emergency assurances(I)RequestNotwithstanding clause (ii), during the 2-year period beginning 6 years after the date of enactment of the Justice for All Reauthorization Act of 2016, a chief executive officer of a State who certifies that the State has audited not less than 90 percent of prisons under the operational control of the executive branch of the State may request that the Attorney General allow the chief executive officer to submit an emergency assurance in accordance with subparagraph (A)(ii) as in effect on the day before the date on which that subparagraph ceased to have effect under clause (ii) of this subparagraph.(II)Grant of requestThe Attorney General shall grant a request submitted under subclause (I) within 60 days upon a showing of good cause.(E)Disposition of funds held in abeyance(i)In generalIf the chief executive officer of a State who has submitted an assurance under subparagraph (A)(ii)(II) subsequently submits a certification under subparagraph (A)(i) during the 3-year period beginning on the date of enactment of the Justice for All Reauthorization Act of 2016, the Attorney General will release all funds held in abeyance under subparagraph (A)(ii)(II) to be used by the State in accordance with the conditions of the grant program for which the funds were provided.(ii)Release of fundsIf the chief executive officer of a State who has submitted an assurance under subparagraph (A)(ii)(II) is unable to submit a certification during the 3-year period beginning on the date of enactment of the Justice for All Reauthorization Act of 2016, but does assure the Attorney General that 2/3 of prisons under the operational control of the executive branch of the State have been audited at least once, the Attorney General shall release all of the funds of the State held in abeyance to be used in adopting and achieving full compliance with the national standards, if the State agrees to comply with the applicable requirements in clauses (ii) and (iii) of subparagraph (C).(iii)Redistribution of fundsIf the chief executive officer of a State who has submitted an assurance under subparagraph (A)(ii)(II) is unable to submit a certification during the 3-year period beginning on the date of enactment of the Justice for All Reauthorization Act of 2016 and does not assure the Attorney General that 2/3 of prisons under the operational control of the executive branch of the State have been audited at least once, the Attorney General shall redistribute the funds of the State held in abeyance to other States to be used in accordance with the conditions of the grant program for which the funds were provided.(F)Publication of audit resultsNot later than 1 year after the date of enactment of the Justice for All Reauthorization Act of 2016, the Attorney General shall request from each State, and make available on an appropriate Internet website, all final audit reports completed to date for prisons under the operational control of the executive branch of each State. The Attorney General shall update such website annually with reports received from States under subparagraphs (B)(i) and (C)(i).(G)Report on implementation of national standardsNot later than 2 years after the date of enactment of the Justice for All Reauthorization Act of 2016, the Attorney General shall issue a report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on the status of implementation of the national standards and the steps the Department, in conjunction with the States and other key stakeholders, is taking to address any unresolved implementation issues.; and(B)by adding at the end the following:(8)Background checks for auditorsAn individual seeking certification by the Department of Justice to serve as an auditor of prison compliance with the national standards described in subsection (a) shall, upon request, submit fingerprints in the manner determined by the Attorney General for criminal history record checks of the applicable State and Federal Bureau of Investigation repositories..8.Additional reauthorizations(a)DNA research and developmentSection 305(c) of the Justice for All Act of 2004 (42 U.S.C. 14136b(c)) is amended by striking $15,000,000 for each of fiscal years 2005 through 2009 and inserting $5,000,000 for each of fiscal years 2017 through 2021.(b)FBI DNA programsSection 307(a) of the Justice for All Act of 2004 (Public Law 108–405; 118 Stat. 2275) is amended by striking $42,100,000 for each of fiscal years 2005 through 2009 and inserting $7,400,000 for fiscal year 2017 and $10,000,000 for each of fiscal years 2018 through 2021.(c)DNA identification of missing personsSection 308(c) of the Justice for All Act of 2004 (42 U.S.C. 14136d(c)) is amended by striking fiscal years 2005 through 2009 and inserting fiscal years 2017 through 2021.9.Paul Coverdell Forensic Sciences Improvement Grants(a)GrantsPart BB of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797j) is amended—(1)in section 2802(2) (42 U.S.C. 3797k(2)), by inserting after bodies the following: and, except with regard to any medical examiner's office, or coroner's office in the State, is accredited by an accrediting body that is a signatory to an internationally recognized arrangement and that offers accreditation to forensic science conformity assessment bodies using an accreditation standard that is recognized by that internationally recognized arrangement, or attests, in a manner that is legally binding and enforceable, to use a portion of the grant amount to prepare and apply for such accreditation not more than 2 years after the date on which a grant is awarded under section 2801;(2)in section 2803(a) (42 U.S.C. 3797l(a))—(A)in paragraph (1)—(i)by striking Seventy-five percent and inserting Eighty-five percent; and(ii)by striking 75 percent and inserting 85 percent;(B)in paragraph (2), by striking Twenty-five percent and inserting Fifteen percent; and(C)in paragraph (3), by striking 0.6 percent and inserting 1 percent;(3)in section 2804(a) (42 U.S.C. 3797m(a))—(A)in paragraph (2)—(i)by inserting impression evidence, after latent prints,; and(ii)by inserting digital evidence, fire evidence, after toxicology,;(B)in paragraph (3), by inserting and medicolegal death investigators after laboratory personnel; and(C)by inserting at the end the following:(4)To address emerging forensic science issues (such as statistics, contextual bias, and uncertainty of measurement) and emerging forensic science technology (such as high throughput automation, statistical software, and new types of instrumentation).(5)To educate and train forensic pathologists.(6)To fund medicolegal death investigation systems to facilitate accreditation of medical examiner and coroner offices and certification of medicolegal death investigators.; and(4)in section 2806(a) (42 U.S.C. 3797o(a))—(A)in paragraph (3), by striking and at the end;(B)by redesignating paragraph (4) as paragraph (5); and(C)by inserting after paragraph (3) the following:(4)the progress of any unaccredited forensic science service provider receiving grant funds toward obtaining accreditation; and.(b)Authorization of appropriationsSection 1001(a)(24) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)(24)) is amended—(1)in subparagraph (H), by striking and at the end;(2)in subparagraph (I), by striking the period at the end and inserting ; and; and(3)by adding at the end the following:(J)$13,500,000 for fiscal year 2017;(K)$18,500,000 for fiscal year 2018;(L)$19,000,000 for fiscal year 2019;(M)$21,000,000 for fiscal year 2020; and(N)$23,000,000 for fiscal year 2021..10.Improving the quality of representation in state capital casesSection 426 of the Justice for All Act of 2004 (42 U.S.C. 14163e) is amended—(1)in subsection (a), by striking $75,000,000 for each of fiscal years 2005 through 2009 and inserting:(1)$2,500,000 for fiscal year 2017;(2)$7,500,000 for fiscal year 2018;(3)$12,500,000 for fiscal year 2019;(4)$17,500,000 for fiscal year 2020; and(5)$22,500,000 for fiscal year 2021.; and(2)in subsection (b), by inserting before the period at the end the following: , or upon a showing of good cause, and at the discretion of the Attorney General, the State may determine a fair allocation of funds across the uses described in sections 421 and 422.11.Post-conviction DNA testing(a)In generalSection 3600 of title 18, United States Code, is amended—(1)by striking under a sentence of in each place it appears and inserting sentenced to;(2)in subsection (a)—(A)in paragraph (1)(B)(i), by striking death; and(B)in paragraph (3)(A), by striking and the applicant did not— and all that follows through knowingly fail to request and inserting and the applicant did not knowingly fail to request;(3)in subsection (b)(1)—(A)in subparagraph (A), by striking and at the end;(B)in subparagraph (B), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(C)order the Government to—(i)prepare an inventory of the evidence related to the case; and(ii)issue a copy of the inventory to the court, the applicant, and the Government.;(4)in subsection (e)—(A)by amending paragraph (1) to read as follows:(1)Results(A)In generalThe results of any DNA testing ordered under this section shall be simultaneously disclosed to the court, the applicant, and the Government.(B)Results exclude applicant(i)In generalIf a DNA profile is obtained through testing that excludes the applicant as the source and the DNA complies with the Federal Bureau of Investigation’s requirements for the uploading of crime scene profiles to the National DNA Index System (referred to in this subsection as NDIS), the court shall order that the law enforcement entity with direct or conveyed statutory jurisdiction that has access to the NDIS submit the DNA profile obtained from probative biological material from crime scene evidence to determine whether the DNA profile matches a profile of a known individual or a profile from an unsolved crime.(ii)NDIS searchThe results of a search under clause (i) shall be simultaneously disclosed to the court, the applicant, and the Government.; and(B)in paragraph (2), by striking the National DNA Index System (referred to in this subsection as NDIS) and inserting NDIS; and(5)in subsection (g)(2)(B), by striking death.(b)Preservation of biological evidenceSection 3600A of title 18, United States Code, is amended—(1)in subsection (a), by striking under a sentence of and inserting sentenced to; and(2)in subsection (c)—(A)by striking paragraphs (1) and (2); and(B)by redesignating paragraphs (3), (4), and (5) as paragraphs (1), (2), and (3), respectively.12.Kirk Bloodsworth post-conviction DNA testing program(a)In generalSection 413 of the Justice for All Act of 2004 (42 U.S.C. 14136 note) is amended—(1)in the matter preceding paragraph (1), by striking fiscal years 2005 through 2009 and inserting fiscal years 2017 through 2021; and(2)by striking paragraph (2) and inserting the following:(2)for eligible entities that are a State or unit of local government, provide a certification by the chief legal officer of the State in which the eligible entity operates or the chief legal officer of the jurisdiction in which the funds will be used for the purposes of the grants, that the State or jurisdiction—(A)provides DNA testing of specified evidence under a State statute or a State or local rule or regulation to persons sentenced to imprisonment or death for a State felony offense, in a manner intended to ensure a reasonable process for resolving claims of actual innocence that ensures post-conviction DNA testing in at least those cases that would be covered by section 3600(a) of title 18, United States Code, had they been Federal cases and, if the results of the testing exclude the applicant as the source of the DNA, permits the applicant to apply for post-conviction relief, notwithstanding any provision of law that would otherwise bar the application as untimely; and(B)preserves biological evidence, as defined in section 3600A of title 18, United States Code, under a State statute or a State or local rule, regulation, or practice in a manner intended to ensure that reasonable measures are taken by the State or jurisdiction to preserve biological evidence secured in relation to the investigation or prosecution of, at a minimum, murder, nonnegligent manslaughter and sexual offenses..(b)Authorization of appropriationsSection 412(b) of the Justice for All Act of 2004 (42 U.S.C. 14136e(b)) is amended by striking $5,000,000 for each of fiscal years 2005 through 2009 and inserting $10,000,000 for each of fiscal years 2017 through 2021.13.Establishment of best practices for evidence retention(a)In generalSubtitle A of title IV of the Justice for All Act of 2004 (Public Law 108–405; 118 Stat. 2278) is amended by adding at the end the following:414.Establishment of best practices for evidence retention(a)In generalThe Director of the National Institute of Justice, in consultation with Federal, State, and local law enforcement agencies and government laboratories, shall—(1)establish best practices for evidence retention to focus on the preservation of forensic evidence; and(2)assist State, local, and tribal governments in adopting and implementing the best practices established under paragraph (1).(b)DeadlineNot later than 1 year after the date of enactment of this section, the Director of the National Institute of Justice shall publish the best practices established under subsection (a)(1).(c)LimitationNothing in this section shall be construed to require or obligate compliance with the best practices established under subsection (a)(1)..(b)Technical and conforming amendmentThe table of contents in section 1(b) of the Justice for All Act of 2004 (Public Law 108–405; 118 Stat. 2260) is amended by inserting after the item relating to section 413 the following:Sec. 414. Establishment of best practices for evidence retention. .14.Effective Administration of Criminal Justice(a)Short titleThis section may be cited as the Effective Administration of Criminal Justice Act of 2016.(b)Strategic planningSection 502 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3752) is amended—(1)by inserting (a) In General.— before To request a grant; and(2)by adding at the end the following:(6)A comprehensive Statewide plan detailing how grants received under this section will be used to improve the administration of the criminal justice system, which shall—(A)be designed in consultation with local governments, and representatives of all segments of the criminal justice system, including judges, prosecutors, law enforcement personnel, corrections personnel, and providers of indigent defense services, victim services, juvenile justice delinquency prevention programs, community corrections, and reentry services;(B)include a description of how the State will allocate funding within and among each of the uses described in subparagraphs (A) through (G) of section 501(a)(1);(C)describe the process used by the State for gathering evidence-based data and developing and using evidence-based and evidence-gathering approaches in support of funding decisions;(D)describe the barriers at the State and local level for accessing data and implementing evidence-based approaches to preventing and reducing crime and recidivism; and(E)be updated every 5 years, with annual progress reports that—(i)address changing circumstances in the State, if any;(ii)describe how the State plans to adjust funding within and among each of the uses described in subparagraphs (A) through (G) of section 501(a)(1);(iii)provide an ongoing assessment of need;(iv)discuss the accomplishment of goals identified in any plan previously prepared under this paragraph; and(v)reflect how the plan influenced funding decisions in the previous year.(b)Technical assistance(1)Strategic planningNot later than 90 days after the date of enactment of this subsection, the Attorney General shall begin to provide technical assistance to States and local governments requesting support to develop and implement the strategic plan required under subsection (a)(6). The Attorney General may enter into agreements with 1 or more non-governmental organizations to provide technical assistance and training under this paragraph.(2)Protection of constitutional rightsNot later than 90 days after the date of enactment of this subsection, the Attorney General shall begin to provide technical assistance to States and local governments, including any agent thereof with responsibility for administration of justice, requesting support to meet the obligations established by the Sixth Amendment to the Constitution of the United States, which shall include—(A)public dissemination of practices, structures, or models for the administration of justice consistent with the requirements of the Sixth Amendment; and(B)assistance with adopting and implementing a system for the administration of justice consistent with the requirements of the Sixth Amendment.(3)Authorization of appropriationsFor each of fiscal years 2017 through 2021, of the amounts appropriated to carry out this subpart, not less than $5,000,000 and not more than $10,000,000 shall be used to carry out this subsection..(c)ApplicabilityThe requirement to submit a strategic plan under section 501(a)(6) of title I of the Omnibus Crime Control and Safe Streets Act of 1968, as added by subsection (b), shall apply to any application submitted under such section 501 for a grant for any fiscal year beginning after the date that is 1 year after the date of enactment of this Act.15.Oversight and accountabilityAll grants awarded by the Department of Justice that are authorized under this Act shall be subject to the following:(1)Audit requirementBeginning in fiscal year 2016, and each fiscal year thereafter, the Inspector General of the Department of Justice shall conduct audits of recipients of grants under this Act to prevent waste, fraud, and abuse of funds by grantees. The Inspector General shall determine the appropriate number of grantees to be audited each year.(2)Mandatory exclusionA recipient of grant funds under this Act that is found to have an unresolved audit finding shall not be eligible to receive grant funds under this Act during the 2 fiscal years beginning after the 12-month period described in paragraph (5).(3)PriorityIn awarding grants under this Act, the Attorney General shall give priority to eligible entities that, during the 3 fiscal years before submitting an application for a grant under this Act, did not have an unresolved audit finding showing a violation in the terms or conditions of a Department of Justice grant program.(4)ReimbursementIf an entity is awarded grant funds under this Act during the 2-fiscal-year period in which the entity is barred from receiving grants under paragraph (2), the Attorney General shall—(A)deposit an amount equal to the grant funds that were improperly awarded to the grantee into the General Fund of the Treasury; and(B)seek to recoup the costs of the repayment to the fund from the grant recipient that was erroneously awarded grant funds.(5)Defined termIn this section, the term unresolved audit finding means an audit report finding in the final audit report of the Inspector General of the Department of Justice that the grantee has utilized grant funds for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved within a 12-month period beginning on the date when the final audit report is issued.(6)Nonprofit organization requirements(A)DefinitionFor purposes of this section and the grant programs described in this Act, the term nonprofit organization means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such Code.(B)ProhibitionThe Attorney General shall not award a grant under any grant program described in this Act to a nonprofit organization that holds money in offshore accounts for the purpose of avoiding paying the tax described in section 511(a) of the Internal Revenue Code of 1986.(C)DisclosureEach nonprofit organization that is awarded a grant under a grant program described in this Act and uses the procedures prescribed in regulations to create a rebuttable presumption of reasonableness for the compensation of its officers, directors, trustees and key employees, shall disclose to the Attorney General, in the application for the grant, the process for determining such compensation, including the independent persons involved in reviewing and approving such compensation, the comparability data used, and contemporaneous substantiation of the deliberation and decision. Upon request, the Attorney General shall make the information disclosed under this subsection available for public inspection.(7)Administrative expensesUnless otherwise explicitly provided in authorizing legislation, not more than 7.5 percent of the amounts authorized to be appropriated under this Act may be used by the Attorney General for salaries and administrative expenses of the Department of Justice.(8)Conference expenditures(A)LimitationNo amounts authorized to be appropriated to the Department of Justice under this Act may be used by the Attorney General or by any individual or organization awarded discretionary funds through a cooperative agreement under this Act, to host or support any expenditure for conferences that uses more than $20,000 in Department funds, unless the Deputy Attorney General or the appropriate Assistant Attorney General, Director, or principal deputy as the Deputy Attorney General may designate, provides prior written authorization that the funds may be expended to host a conference.(B)Written approvalWritten approval under subparagraph (A) shall include a written estimate of all costs associated with the conference, including the cost of all food and beverages, audio/visual equipment, honoraria for speakers, and any entertainment.(C)ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on all conference expenditures approved by operation of this paragraph.(9)Prohibition on lobbying activity(A)In generalAmounts authorized to be appropriated under this Act may not be utilized by any grant recipient to—(i)lobby any representative of the Department of Justice regarding the award of grant funding; or(ii)lobby any representative of a Federal, State, local, or tribal government regarding the award of grant funding.(B)PenaltyIf the Attorney General determines that any recipient of a grant under this Act has violated subparagraph (A), the Attorney General shall—(i)require the grant recipient to repay the grant in full; and(ii)prohibit the grant recipient from receiving another grant under this Act for not less than 5 years.(10)Preventing duplicative grants(A)In generalBefore the Attorney General awards a grant to an applicant under this Act, the Attorney General shall compare potential grant awards with other grants awarded under this Act to determine whether duplicate grants are awarded for the same purpose.(B)ReportIf the Attorney General awards duplicate grants to the same applicant for the same purpose, the Attorney General shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report that includes—(i)a list of all duplicate grants awarded, including the total dollar amount of any duplicate grants awarded; and(ii)the reason the Attorney General awarded the duplicate grants.16.Needs assessment of forensic laboratories(a)Study and reportNot later than October 1, 2018, the Attorney General shall conduct a study and submit a report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives on the status and needs of the forensic science community.(b)RequirementsThe report required under subsection (a) shall—(1)examine the status of current workload, backlog, personnel, equipment, and equipment needs of public crime laboratories and medical examiner and coroner offices;(2)include an overview of academic forensic science resources and needs, from a broad forensic science perspective, including nontraditional crime laboratory disciplines such as forensic anthropology, forensic entomology, and others as determined appropriate by the Attorney General;(3)consider—(A)the National Institute of Justice study, Forensic Sciences: Review of Status and Needs, published in 1999;(B)the Bureau of Justice Statistics census reports on Publicly Funded Forensic Crime Laboratories, published in 2002, 2005, 2009, and 2014;(C)the National Academy of Sciences report, Strengthening Forensic Science: A Path Forward, published in 2009; and(D)the Bureau of Justice Statistics survey of forensic providers recommended by the National Commission of Forensic Science and approved by the Attorney General on September 8, 2014;(4)provide Congress with a comprehensive view of the infrastructure, equipment, and personnel needs of the broad forensic science community; and(5)be made available to the public.17.Crime victim assistance(a)AmendmentSection 1404(c)(1)(A) of the Victims of Crime Act of 1984 (42 U.S.C. 10603(c)(1)(A)) is amended by inserting victim services, before demonstration projects.(b)Sense of congressIt is the sense of Congress that the proposed rule entitled VOCA Victim Assistance Program published by the Office of Victims of Crime of the Department of Justice in the Federal Register on August 27, 2013 (78 Fed. Reg. 52877), is consistent with section 1404 of the Victims of Crime Act of 1984 (42 U.S.C. 10603).18.Improving the restitution processSection 3612 of title 18, United States Code, is amended by adding at the end the following:(j)Evaluation of offices of the united states attorney and department components(1)In generalThe Attorney General shall, as part of the regular evaluation process, evaluate each office of the United States attorney and each component of the Department of Justice on the performance of the office or the component, as the case may be, in seeking and recovering restitution for victims under each provision of this title and the Controlled Substances Act (21 U.S.C. 801 et seq.) that authorizes restitution.(2)RequirementFollowing an evaluation under paragraph (1), each office of the United States attorney and each component of the Department of Justice shall work to improve the practices of the office or component, as the case may be, with respect to seeking and recovering restitution for victims under each provision of this title and the Controlled Substances Act (21 U.S.C. 801 et seq.) that authorizes restitution.(k)GAO reports(1)ReportNot later than 1 year after the date of enactment of this subsection, the Comptroller General of the United States shall prepare and submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a report on restitution sought by the Attorney General under each provision of this title and the Controlled Substances Act (21 U.S.C. 801 et seq.) that authorizes restitution during the 3-year period preceding the report.(2)ContentsThe report required under paragraph (1) shall include statistically valid estimates of—(A)the number of cases in which a defendant was convicted and the Attorney General could seek restitution under this title or the Controlled Substances Act (21 U.S.C. 801 et seq.);(B)the number of cases in which the Attorney General sought restitution;(C)of the cases in which the Attorney General sought restitution, the number of times restitution was ordered by the district courts of the United States;(D)the amount of restitution ordered by the district courts of the United States;(E)the amount of restitution collected pursuant to the restitution orders described in subparagraph (D);(F)the percentage of restitution orders for which the full amount of restitution has not been collected; and(G)any other measurement the Comptroller General determines would assist in evaluating how to improve the restitution process in Federal criminal cases.(3)RecommendationsThe report required under paragraph (1) shall include recommendations on the best practices for—(A)requesting restitution in cases in which restitution may be sought under each provision of this title and the Controlled Substances Act (21 U.S.C. 801 et seq.) that authorizes restitution;(B)obtaining restitution orders from the district courts of the United States; and(C)collecting restitution ordered by the district courts of the United States.(4)ReportNot later than 3 years after the date on which the report required under paragraph (1) is submitted, the Comptroller General of the United States shall prepare and submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a report on the implementation by the Attorney General of the best practices recommended under paragraph (3)..Speaker of the House of RepresentativesVice President of the United States and President of the Senate